tax_exempt_and_government_entities_division number release date org address department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated august 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective october 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on february 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you are required to file form_1120 u s_corporation income_tax return you have filed form_1120 u s_corporation income_tax return for the years ended september 20xx september 20xx and september 20xx with us future periods you are required to file form_1120 with the appropriate service_center indicated in the instructions for the return in addition for you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely nanette m downing director eo examinations internal_revenue_service exempt_organizations examinations commerce street ms dal dallas tx date date org address tax_exempt_and_government_entities_division taxpayer_identification_number form tax_year s ended person to contact id number id number contact numbers telephone fax certified mail-return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues f a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become letter rev fax 214-413-5492final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for jaxpayer advocate assistance if you prefer you may contact your local taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures publication publication form 6018-a report of examination envelope letter rev catalog number v form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended september 20xx september 20xx legend org - organization name issue xx - date state - state co-1 - company whether org continues to qualify for tax exempt status under sec_501 c of the internal_revenue_code of 19xx facts org was organized as a non-profit corporation as approved by the secretary of state state of state as set in the articles of incorporation filed with the secretary of state november 19xx the corporation is made up of several classes of membership the articles of incorporation also states that the purposes for which the corporation is organized are to provide social fraternal and athletic_facilities within the purview and meaning of article dollar_figure a of the statenon profit corporation act including but not limited to the establishment and maintenance of facilities for fishing hunting swimming boating golf tennis club house facilities to accommodate social activities of the membership hereof to protect preserve and propagate fish and game to purchase and own such lands and bodies of water as may be desirable in connection therewith to erect suitable improvements thereon as well as any other purposes normally incidental to and consistent with the normal operation of a private country club article eight membership in said corporation and the classes thereof shall be as authorized under the by-laws of said corporation as the same may be from time to time promulgated by the board_of directors acting under proper delegation of authority from a majority vote of the then voting membership article sec_1 of the by-laws states the orgs affairs are managed by a board_of directors article il of the by-laws states the board is comprised of nine members who are class a members and active members in good standing elected by ballot at the annual class a membership meeting to serve terms of three years org conducts various activities for the pleasure and enjoyment of their members but is now open to the public there are still some amenities afforded to members only such as fishing swimming voting and use of the lake org distributes a newsletter with monthly club news names of the current board monthly sales information from the café restaurant hours calendar of events and solicited advertising on the back page they have opened and advertise open to the public because of the decline in membership org had around members in early 20xx but has only at the present time thus making it difficult to survive without nonmember income org has contracted out its kitchen and banquet facilities to co-1 who books events such as wedding receptions reunions and parties org receives the following from co-1 form 886-a ev department of the treasury - internal_revenue_service page -1- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended september org september 20xx 20xx n w r of gross_sales from the hole or café of gross_sales of food for catered event sec_25 of gross_sales of all alcoholic beverages from bar or catering events in addition of the gross_sales of will be held by co-1 to be used only on kitchen repairs and or upgrades and maintenance of org’s equipment including signed for inventory org operates an 18-hole golf course open to members and the public the income received by org includes membership dues greens fees cart rentals pro shop sales and a percentage of restaurant bar sales and miscellaneous income including interest and rebates received on credit cards the exact income attributable to non-members is unknown because org did not comply with the record keeping requirements of revproc_71_17 per revproc_71_17 without records of non-member sales all income from cart rentals restaurant bar and pro- shop sales can be assumed to be from nonmembers however org and agent agreed on a method to determine a reasonable nonmember percentage as a result the analysis of nonmember percentage based on a two year period is noted below year period ended of gross_receipts from nonmember use total investment nonmember income september 20xx september 20xx exhibit a exhibit b law internal_revenue_code sec_501 exempts from federal_income_tax those organizations or clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c -1 of the income_tax regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club which engages in a business such as making its social and recreational facilities available to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes also public law was intended to permit organizations to receive up to of its gross_receipts from the use of a social club’s facilities or services by the general_public without jeopardizing its exempt status gross_receipts are defined for this purpose as those receipts form 886-acrev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended september org september 20xx 20xx from normal and usual activities of org including charges admissions membership fees dues assessments and investment_income dividends and rents furthermore revrul_68_638 states that a country club that annually host a golf tournament to which the general_public is admitted for a charge and uses the net_income thereof for club purposes does not qualify for exemption under sec_501 of the internal_revenue_code revrul_69_219 states a social_club that regularly holds its golf course open to the general_public charging established green fees that are used for maintenance and improvement of club facilities is not exempt under sec_501 of the code revrul_58_589 states solicitation by advertisement or otherwise for public patronage of its facilities is prima facie evidence that org is engaging in business and is not being operated exclusively for pleasure recreation or social purposes and finally revrul_60_325 states a social_club which has been granted exemption from federal_income_tax under sec_501 of the internal_revenue_code of may lose its exemption if facilities available to the general_public on a regular recurring basis since it may then no longer be considered to be organized and operated exclusively for its exempt_purpose it makes its club revproc_71_17 sets forth guidelines for determining the effect of gross_receipts derived from nonmember use of a social club’s facilities on exemption under internal_revenue_code sec_501 c and recordkeeping requirements failure to maintain such records or make them available to the service for examination will preclude use of the minimum gross_receipts standard and audit assumptions set forth in this revenue_procedure taxpayers position the organization agreed with the irs position and will submit forms irs position based on the examination the organization does not qualify for exemption as a social_club described in sec_501 c an organization exempt from federal income taxes as described in sec_501 c must meet the gross_receipts_test in order to maintain its exemption in order to meet the gross_receipts_test an organization can receive up to thirty-five percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status within thi sec_35 amount not more than fifteen of the gross_receipts should be derived from the use of the social club’s facilities or services by nonmembers the organization has exceeded the gross_receipts standard for nonmember income on a continuous basis for at least two years org received a large percentage of gross nonmember income for the period ended september 20xx and for the period ended september 20xx which exceeds the limitation of as set forth by sec_501 c nonmember income is received from the cart rentals restaurant and bar sales and pro form 886-a cev department of the treasury - internal_revenue_service page -3- form_8 a name of taxpayer explanation of items department of the treasury - internal_revenue_service org schedule no or exhibit year period ended september 20xx september 20xx shop sales but the exact amount of income from these activities is indeterminable because they did not comply with the record keeping requirements of revproc_71_17 org is advertising it is open to the public and has many amenities to offer residents in the area the facts of the case show that it is operating in a manner consistent with a for-profit business conclusion as a result of our examination of your form_990 for the periods ending september 20xx and september 20xx we have determined that your organization no longer qualifies as an exempt social and recreational club described in sec_501 c therefore we are proposing revocation of your exempt status under sec_501 c effective october 20xx as a taxable entity you are required to file form_1120 u s_corporation income_tax return for the periods open september 20xx through september 20xx and subsequent years form 886-arev department of the treasury - internal_revenue_service page -4-
